502 So. 2d 1215 (1987)
Ex parte ANONYMOUS.
(Re: Anonymous v. State, 7 Div. 577).
No. 85-1542.
Supreme Court of Alabama.
January 16, 1987.
*1216 James C. Pino of Mitchell, Green, Pino & Medaris, Alabaster, for petitioner.
Charles A. Graddick, Atty. Gen., and Jane LeCroy Brannan, Asst. Atty. Gen., for respondent.
Prior report: Ala.Cr.App., 502 So. 2d 1211 (1986).
BEATTY, Justice.
Certiorari was granted to determine whether the Court of Criminal Appeals was correct in deciding that the testimony of witness Helen Eades, that her interview of the minor victims of the defendant's alleged sex crimes supported the original child abuse report, was not hearsay.
This Court finds that such testimony was hearsay, and we agree with and adopt the dissenting opinion of Presiding Judge Bowen, concurred in by McMillan, J., as the opinion of this Court.
Let the judgment of the Court of Criminal Appeals be reversed, and this cause be remanded to that court, with directions to order a new trial. It is so ordered.
REVERSED AND REMANDED.
All the Justices concur, except STEAGALL, J., who dissents.